Case: 12-139    Document: 10      Page: 1   Filed: 10/02/2012




           NOTE: This order is nonprecedential.

  mntteb ~tates qcourt of §ppeaIs
      for tbe jfeberaI qctrcutt

                IN RE FUSION-IO, INC.,
                       Petitioner.


               Miscellaneous Docket No. 139


On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in case no.
11-CV-0391, Judge Rodney Gilstrap.


                      ON MOTION


                        ORDER
    Solid State Storage Systems, Inc. moves without op-
position for a 10-day extension of time, until October 15,
2012, to respond to Fusion-io, Inc.'s petition for a writ of
mandamus.
    Upon consideration thereof,
    IT Is ORDERED THAT:
  , The motion is granted. Solid State's response is due
no later than October 15, 2012.
Case: 12-139      Document: 10   Page: 2    Filed: 10/02/2012




IN RE FUSION-IO, INC.                                     2


                                    FOR THE COURT


      OCT 02 2012                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Scott F. Partridge, Esq.
    Theodore Stevenson, III, Esq.
s21